UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 97-4201

GEORGE WINFRED WOODSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
John T. Copenhaver, Jr., District Judge.
(CR-96-102)

Submitted: January 20, 1998

Decided: February 6, 1998

Before MURNAGHAN and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Nelson Bickley, Jr., BICKLEY & JACOBS, Charleston, West Vir-
ginia, for Appellant. Rebecca A. Betts, United States Attorney, Philip
H. Wright, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

George W. Woodson pled guilty to possession with intent to dis-
tribute methamphetamine, in violation of 21 U.S.C.§ 841(a)(1)
(1994); and aiding and abetting, in violation of 18 U.S.C. § 2 (1994).
In accordance with a plea agreement, the prosecutor dismissed a
charge of carrying a firearm in relation to a drug trafficking offense,
in violation of 18 U.S.C.A. § 924(c)(1) (West Supp. 1997). Woodson
was sentenced to 151 months imprisonment, to be followed by eight
years supervised release. Woodson appeals the conviction and sen-
tence. Finding no error, we affirm.

Woodson's counsel has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), stating that in his view there are no
meritorious issues for appeal. However, counsel does raise issues con-
cerning the district court's factual findings in the relevant conduct
hearing preceding sentencing. This court reviews the sentencing
court's factual determination of the amount of controlled substances
attributable to a defendant pursuant to U.S. Sentencing Commission,
Guidelines Manual, § 1B1.3 (Nov. 1995), on a clearly erroneous stan-
dard of review, with due deference to the court's application of the
guidelines to the facts. 18 U.S.C.A. § 3742(e) (West Supp. 1997);
United States v. D'Anjou, 16 F.3d 604, 614 (4th Cir. 1994). The dis-
trict court fully articulated its reasons for crediting the testimony of
the witness, Samples, over that of Woodson, as to the quantity of
drugs at issue. We conclude the findings are not clearly erroneous;
thus, the sentence imposed based on those amounts is affirmed.

Woodson was informed of his right to file a pro se supplemental
brief in light of his counsel's reliance on Anders. Woodson has filed
a lengthy supplemental brief with exhibits, and we have carefully
examined the issues raised therein. Several of the claims are fore-
closed by Woodson's guilty plea, which we find to have been volun-

                    2
tarily and knowingly entered. Tollett v. Henderson, 411 U.S. 258, 267
(1973). We decline to find that the factors set forth by Woodson con-
stitute unconstitutional coercion by the prosecutor and Woodson's
counsel. The Government complied with the written plea agreement
which, as Woodson testified before the district court, constituted the
entire agreement between the parties. Woodson's claim of ineffective
assistance of counsel is not properly raised on direct appeal, but
should be pursued under 28 U.S.C.A. § 2255 (West 1994 & Supp.
1997). United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.
1991).

Woodson claims on appeal that the district court erred in enhancing
his sentence for use of a firearm, arguing that there was no relation-
ship between the guns and the crime. Although no objection was
made below on this point, we find that the record adequately estab-
lishes the necessary relationship between the weapons and the
offense. Woodson's assertion that he did not have an opportunity to
review the presentence report is belied by the record. Finally, Wood-
son claims that the district court failed to comply with Fed. R. Crim.
P. 32(c)(3)(C), by failing to ensure that Woodson knew the meaning
of "mitigation." The district court did ask Woodson whether he had
"anything to say in your own behalf, whether by way of mitigation
of punishment or otherwise." Woodson responded at considerable
length, in fact arguing in mitigation, whether he knew the specific
meaning of the word or not. Therefore, this claim is without merit.

We affirm Woodson's conviction and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     3